Citation Nr: 1431631	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-08 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  

4.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified in a December 2013 videoconference hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents located in Virtual VA.  

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disorder. The Veteran filed a timely notice of disagreement and the RO issued a March 2006 statement of the case, but the Veteran did not file a timely substantive appeal or submit new and material evidence within the one year appeal period.

2.  Evidence received since the July 2005 rating action relates an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.  

3.  In an April 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

4.  Evidence received since the April 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.202 , 20.1103 (2013).

2.  Evidence received since the decision and July 2005 rating action is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The April 2007 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the April 2007 decision is new and material and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In light of the fully favorable determination as to the issues decided herein, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2013) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In July 2005, the RO denied the Veteran's claim for entitlement to service connection for a low back disorder.  Although the Veteran filed a timely notice of disagreement, he did not file a timely substantive appeal after a statement of the case was issued or submit new and material evidence within the one year appeal period.  Therefore, the July 2005 denial is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.  

In the July 2005 rating decision, the RO explained that entitlement to service connection for a low back disorder was denied because there was no evidence the claimed condition exists.  Specifically, the RO observed that service treatment records show one March 1984 complaint of back discomfort and that subsequent records are negative for any complaints, findings, or treatment for a back condition.  Evidence before the RO at that time consisted of a statement from the Veteran that he hurt his back in service and the Veteran's service treatment records.  

Evidence received since the last final denial includes an August 2009 VA MRI showing mild congenital stenosis of the spinal canal from L2-L3 downwards and mild ligamentum flavum hypertrophy in the lumbar spine that does not impinge on the canal and a May 2010 letter from a private provider, Dr. A. J., who described the Veteran's treatment and diagnosed lumbar spondylosis, lumbar disc disorder, lumbar radiculitis, and thoracic spine pain.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In April 2007, the RO denied the Veteran's claim for entitlement to service connection for a right knee disorder.  The Veteran was notified of this denial in a letter the same month but did not appeal the decision and did not submit new and material evidence within the one year appeal period.  Therefore, the April 2007 denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In the April 2007 rating decision, the RO explained that entitlement to service connection for a right knee disorder was denied because service connection cannot be granted without evidence showing that the Veteran currently has a chronic condition which began in or was caused by his military service.  The RO observed that the evidence of record did not show chronic or residual disability during active duty or continuous treatment since discharge from active duty.  Evidence before the RO at that time consisted of the Veteran's claim and his service treatment records. 

Evidence received since the last final denial includes post-service treatment records for right knee pain and a January 2010 statement by Dr. T. B. who described that the Veteran has been a patient of his since 1991 and has "always" complained of recurring knee pain.  Dr. T. B. wrote that in his personal opinion, the Veteran's recurring knee injuries "may have resulted from his military tour."  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for a low back disorder is reopened.  The appeal is allowed to this extent.

The claim for service connection for a right knee disorder is reopened.  The appeal is allowed to this extent.


REMAND

Remand is necessary to ensure all relevant records are obtained and to provide medical examinations.  Specifically, the Veteran stated in a May 2011 VA appointment that he had a Social Security disability hearing in the near future.  No records from the Social Security Administration (SSA) have been obtained or requested.  As the Veteran continues to report low back and right knee problems, there is a reasonable possibility that any SSA disability records could include relevant information.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran also referenced additional treatment records in his December 2013 hearing that have not yet been obtained.  

Regarding a low back disorder, the Veteran has provided competent evidence of a current disability, as discussed above, and an in-service event, as shown by the March 1984 service treatment record.  Additionally, the statement submitted by Dr. A. J. in May 2010 indicates that the Veteran's current disability may be associated with his in-service complaint of back pain.  Finally, the Board finds that there is insufficient evidence to make a decision on the claim.  Although Dr. A. J.'s statement provided several diagnoses related to the Veteran's low back, the credibility of which was presumed for purposes of determining whether to reopen the claim, Justus, 3 Vet. App. at 513, it is not clear whether Dr. A. J. had access to any imaging studies or made his diagnoses based on symptoms alone.  Additionally, there is at least a potential inconsistency between the diagnoses made by Dr. A. J. and the results of the August 2009 MRI.  Therefore, an examination is warranted to clarify the nature of the Veteran's low back condition and for an opinion as to whether his current condition, as clarified, is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Regarding a right knee disorder the Veteran has provided competent evidence of recurrent symptoms of a disability, as discussed above, and an in-service event, as shown by a December 1986 service treatment record showing a complaint of pain above the right knee and treatment for a muscle contusion of the right thigh.  Additionally, the statement submitted by Dr. T. B. in January 2010 indicates that the Veteran's current disability may be associated with his military service.  Finally, the Board finds that there is insufficient evidence to make a decision on the claim because the nature of the Veteran's right knee disorder has not yet been determined and the January 2010 statement by Dr. T. B. is too equivocal to support a decision on the merits.  See McLendon, 20 Vet. App. at 83.  Therefore, an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of any outstanding non-VA treatment for the claimed conditions, including any treatment in the late 1980s as referenced in the December 2013 hearing, and any VA treatment for the claimed conditions at locations other than the Philadelphia VAMC.  Request that the Veteran provide, or authorize VA to obtain, the results of any MRI conducted in connection with the November 2008 MRI request by Dr. B. H. of Rothman Institute.  Obtain all identified records, with the assistance of the Veteran as necessary.  Regardless of the Veteran's response, obtain and associate with the claims file any records of pertinent treatment at the Philadelphia VAMC from January 2008 through May 2009, June 2010 through April 2011, and after November 2011, including any imaging reports related to the Veteran's back and right knee.  

Obtain all records related to any claim by the Veteran for Social Security disability benefits from the SSA and associate them with the claims file.  

All attempts to obtain records must be documented in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

2.  After completing the above development and whether or not any additional records are obtained, schedule the Veteran for VA examinations of his low back and right knee and provide the examiner with the claims file.  The examinations may be performed by the same or different examiners.  The examiner must review the claims file and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  The examiner is advised that the Veteran is competent to report past and present symptoms and that his reports must be addressed in the examiner's explanation.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  All indicated tests and studies should be performed.  The examiner is asked to:  

(a)  Examine the Veteran and diagnose any low back disorders.  The examiner is asked to specifically discuss whether diagnosis of any of the disorders listed in the August 2009 MRI or the May 2010 letter by Dr. A. J. is warranted.  Then provide the following opinions:

(i)  Is it at least as likely as not that any diagnosed low back disorder is congenital?

(ii)  If any low back disorder is congenital, is it a congenital defect or disease?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(iii)  If any low back disorder is a congenital defect, was it subject to a superimposed disease or injury during the Veteran's military service?  

(iv)  If any low back disorder is a congenital disease, did the Veteran manifest the symptoms of, or have pathological changes associated with, the disease prior to military service?  If so, was the disease aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?  The examiner should explain the evidence relied upon in reaching these opinions and describe the degree of confidence with which the opinions are given.  

(v)  If any low back disorder is not congenital, then is it at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or was caused by the Veteran's military service, including but not limited to back pain reported in March 1984?  The examiner must presume these disorders did not pre-exist service.

(b)  Examine the Veteran and diagnose any right knee disorders.  Then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right knee disorder had onset during or was caused by the Veteran's military service, including but not limited to December 1986 treatment for a right thigh muscle contusion.

3.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures at once.  

4.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


